 


115 HRES 679 EH: Providing for the hour of meeting of the House.
U.S. House of Representatives
2018-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 679 
In the House of Representatives, U. S.,

January 8, 2018
 
RESOLUTION 
Providing for the hour of meeting of the House. 
 
 
That unless otherwise ordered, the hour of daily meeting of the House shall be 2 p.m. on Mondays; noon on Tuesdays (or 2 p.m. if no legislative business was conducted on the preceding Monday); noon on Wednesdays and Thursdays; and 9 a.m. on all other days of the week.  Karen L. Haas,Clerk. 